Citation Nr: 1531013	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  10-40 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder with alcohol abuse.

2. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with alcohol abuse prior to October 9, 2010, and an initial rating in excess of 70 percent from that date.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to September 1969.  He is in receipt of the Purple Heart and the Combat Infantryman Badge.

These claims come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for hypertension and granted service connection for PTSD, rated 30 percent, effective April 15, 2008 (date of claim).

During the pendency of the appeal, the RO issued a rating decision in November 2013, which granted an increased initial rating of 70 percent for the Veteran's service-connected PTSD with alcohol abuse, effective October 9, 2010 (date of a VA examination).  The Veteran has not expressed satisfaction with the ratings assigned for either of the "stages" on appeal; therefore, the issue has been characterized to reflect that staged ratings are assigned, and that both remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

With regard to the claim for TDIU listed on the cover page, the U.S. Court of Appeals for Veterans Claims (Court) has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if a claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  

During the course of his claim for an increased rating for his PTSD with alcohol abuse, the Veteran indicated that he retired due to anger-related issues.  See e.g., October 2013 VA examination report (quoting the Veteran, "I got so much harassment from the people I worked with that I was either going to hurt someone or quit so I quit."), February 2011 VA examination report (noting that the Veteran retired "because he was angry all the time [and] thought anger would improve if he retired.").  This evidence reasonably raises the issue of TDIU.  

The Board acknowledges that in November 2013, the RO also recognized that entitlement to TDIU was reasonably raised by the record and provided the Veteran with a copy of VA Form 8940, Veteran Application for Increased Compensation Based on Individual Unemployability, to complete.  Although the Veteran did not return the VA Form 8940, because entitlement to TDIU is part of the higher rating claim for PTSD with alcohol abuse, the Board nevertheless has jurisdiction over the issue at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for hypertension and higher ratings for his service-connected PSTD with alcohol abuse.  In a May 2008 statement, he advised VA that he receives all his treatment for the claimed disabilities from the VA Medical Center (VAMC) in Birmingham, Alabama.  A review of the record shows that April to June 2008 treatment records from the Birmingham VAMC have been obtained and associated with the Veteran's record.  However, more recent treatment records have not.  

The November 2013 supplemental statement of the case (SSOC) indicates that prior to the issuance of that document, the RO conducted an "electronic review of outpatient treatment records," dated April 2008 to October 2013, from the Birmingham VAMC.  The Board does not have access to the electronic database for VA treatment records and, as such, it has no recourse but to remand the case so that the Veteran's additional VA treatment records may be obtained and associated with the record. 

Regarding the Veteran's claim for hypertension, it is his chief assertion that this disability is secondary to his service-connected PTSD with alcohol abuse.  The Veteran was afforded a VA examination in June 2008, wherein the examining physician's assistant opined that the Veteran's hypertension was "not caused by or a result of PTSD," and explained that there was "NO evidence in medical literature that PTSD [could] be a cause of sustained High Blood Pressure."  The next day, a supplemental opinion was obtained from a physician, who also opined that it was "less likely as not" that the Veteran's hypertension was "caused by or the result of his PTSD."  The physician explained that the Veteran most likely had essential hypertension, which is the cause of the vast majority of hypertension cases, and that there was no evidence of a secondary cause of hypertension in the Veteran.  The physician further stated that although stress might elevate blood pressure, it was more likely that the Veteran's longstanding hypertension was due to a common condition, such as essential hypertension, rather than a much less common cause of hypertension, like stress/PTSD.  The physician concluded that there was no evidence that directly linked the Veteran's PTSD to his hypertension.  

Both of these opinions are insufficient.  First, the examiners failed to explain the reasoning behind their determination that the Veteran's hypertension was of the essential type, and not due to stress/PTSD.  Second, the examiners failed to provide an opinion as to whether the Veteran's hypertension was aggravated by his service-connected PTSD with alcohol abuse.  Accordingly, a remand is warranted so that an adequate opinion may be obtained regarding secondary service connection, especially as it pertains to the theory of aggravation.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA takes action to furnish a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc) (indicating that service connection on a secondary basis is warranted when a current disability is either caused or aggravated by a service-connected disability).

With respect to the Veteran's claim for higher ratings for his service-connected PTSD with alcohol abuse, in a July 2015 written argument, the Veteran's representative stated that he did not think this issue was "yet ripe for appellate review," as the record showed that the Veteran's most recent VA examination was in 2010, over five years ago, and "[t]hus, by VA standards the pertinent medical evidence needed to make sure the veteran receives a fair and impartial determination [was] 'Stale.' "  

Contrary to these assertions, the Board notes that the Veteran's most recent VA mental examination was actually in October 2013.  Further, VA's duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  Rather, the duty to get a new examination is triggered only when the available evidence indicates that the previous examination no longer reflects the current state of the Veteran's disability.  In the absence of an indication in the record or an allegation by the Veteran that his PTSD with alcohol abuse has worsened since his last examination in 2013, the Board declines to remand for a new VA examination at this time and instead will instruct the RO to obtain a new examination if the additional information obtained on remand indicates otherwise.

Finally, regarding the claim for TDIU, as was explained in the Introduction, this issue is in appellate status by virtue of the Veteran's increased rating claim for PTSD with alcohol abuse.  The TDIU claim is remanded to the RO as it has not yet been addressed.  A remand will allow for the RO to provide proper notice regarding this issue, complete any needed development on the matter, and consider the merits of the claim in the first instance.  With respect to development, the Board notes that the existing evidence does not adequately address his employment history (to include the specific dates of when he retired from his place of employment).  In addition, a VA opinion regarding employability would be helpful in this case.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with appropriate notice regarding the TDIU claim and request that he complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  

Explain what is needed to establish entitlement to a TDIU due to service-connected PTSD, to include on an extra-schedular basis.  Ask him to submit any additional evidence in support of a TDIU claim, to specifically include information on his work history, salary, and educational history.  

2.  Associate with the claims file all relevant VA treatment records from the Birmingham VAMC dated from April 2008 to present. 

3.  Ask the Veteran to identify the healthcare provider(s) of any additional treatment or evaluation he has received for his hypertension and/or service-connected PTSD with alcohol abuse, records of which are not already associated with the claims file; and to provide any releases necessary for VA to secure records of such treatment or evaluation. 

If any requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

4.  After completing the above development, forward the Veteran's claim file to an appropriate medical professional to determine the effects of his service-connected PTSD with alcohol abuse on his ability to obtain and maintain employment consistent with his education and occupational experience.  The claims file, and all electronic records must be made available to the reviewer.

Based on a review of the evidence of record, the reviewer should describe the functional effects of the Veteran's PTSD on his ability to perform the mental acts required for employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities or age. 

The report must include a complete rationale for all opinions expressed.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this is so.

5.  Schedule the Veteran for a VA examination by an appropriate medical professional to assess the nature and etiology of his hypertension.  An examination is not required unless deemed necessary by the medical professional selected to offer the opinion.  The record, including a copy of this remand, must be made available to and reviewed by the examiner prior to addressing the following questions:

(a) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension is directly related to his combat service?

(b)  If the Veteran's hypertension is not directly related to his combat service, is it at least as likely as not (i.e., a 50 percent or greater probability) that it is caused by his service-connected PTSD with alcohol abuse?

(c) If the answer to (a) and (b) is negative, is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension is aggravated (i.e., permanently worsened beyond normal progression) by his service-connected PTSD with alcohol abuse?

All opinions provided must be thoroughly explained and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this is so.  

6.  After accomplishing any other action deemed necessary on remand (to include any additional VA examinations and/or opinions), readjudicate the issues of entitlement to service connection for hypertension, entitlement to higher ratings for PTSD with alcohol abuse, and entitlement to TDIU, to include on extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), in light of all pertinent evidence and legal authority.  

If any benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with an SSOC and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

